Order unanimously reversed on the law *1007without costs and petition granted. Memorandum: Martha Coluccio was appointed committee for her husband, who was adjudged incompetent in 1978 and admitted to Marcy Psychiatric Center. Following his death in 1983, the Office of Mental Health filed a claim against his estate and committee in the amount of $137,495.48. The Attorney-General petitioned for judicial settlement of the committeeship account and demanded the proceeds of two $10,000 certificates of deposit established by the committee in the name of the incompetent’s minor son. Supreme Court erred in denying that demand. The court found that the committee could pay the incompetent’s funds to the child because the child’s Social Security payments, totaling more than $20,000, had been used to meet the incompetent’s obligation to support the child. The court further found that the child had a claim against the estate because his Social Security payments should have been accumulated for his benefit. We agree with the Attorney-General that the Social Security payments to the child fulfilled the father’s duty of support and that the petition of the Attorney-General should have been granted. (Appeal from order of Supreme Court, Oneida County, Tenney, J. — accounting.) Present — Dillon, P. J., Boomer, Green, Pine and Balio, JJ.